BROWN (Gerald), P. J.
Petitioner Defendant appeals from a judgment of conviction, by the court without a jury, of carrying into jail things useful to aid escape (Pen. Code, § 4535).
Police arrested defendant for automobile theft and took him to the San Diego County jail. While he was being interrogated there, his clothes were searched. Two hacksaw blades were found concealed in his shoes; there was evidence defendant had secreted them earlier “in case he was arrested and housed in some hick jail, he could cut his way out. ’ ’
Section 4535 of the Penal Code provides: “Every person who carries or sends into a prison or jail anything useful to aid a prisoner or inmate in making his escape, with intent thereby to facilitate the escape of any prisoner or inmate confined therein, is guilty of a felony and shall be imprisoned in the State prison not less than one year. ’ ’
The statute is not applicable to the facts of this case. The statute was intended to proscribe an act to aid the escape of another. The defendant was not yet a prisoner or inmate at the time he entered.
The judgment is reversed.
Coughlin, J., and Whelan, J., concurred.
A petition for a rehearing was denied February 2, 1966, and respondent’s petition for a hearing by the Supreme Court was denied March 16, 1966.